Citation Nr: 0528854	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that by means of a December 2002 rating decision 
the RO denied entitlement to service connection for vision 
loss.  The veteran duly appealed and the RO issued a 
Statement of the Case in May 2003 and a Supplemental 
Statement of the Case in January 2004, notice thereof in 
February 2004.  The veteran has not perfected his appeal with 
respect to this matter; accordingly, the matter is not before 
the Board.

In September 2005, the veteran failed to report for a hearing 
before the Board of Veterans' Appeals Travel Board.


FINDING OF FACT

There is no medical evidence of record of a diagnosis of 
arteriosclerotic heart disease that is in anyway related to 
service.


CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic 
heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2002 and June 2003 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in June 2002.   Thereafter, the RO 
provided notice in February 2002 and June 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Jimmy K. Lu, M.D., 
and Viswanadha Lammata, M.D.; and a VA examination report 
dated in July 2002 2002.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I. Factual Background

Service medical records are silent as to a diagnosis of 
arteriosclerotic heart disease.  Upon examination, in April 
1969, the veteran checked yes that he had pain or pressure in 
the chest, and the examiner noted that the veteran had 
occasional chest pain but that there were no significant 
findings at any time.  The veteran was diagnosed as having a 
Grade I/VI systolic ejection murmur, function, with no 
cardiomegaly.  On his February 1970 discharge examination, 
the veteran checked no that he did not have pain or pressure 
in the chest.  Additionally, post-service VA treatment 
records are silent as to complaints or a diagnosis of 
arteriosclerotic heart disease.

In May 2002, during a VA diabetes mellitus examination, the 
veteran alleged that he had been diagnosed as having heart 
disease, manifested by weakness, sweating, and shortness of 
breath.  The examiner's impression was arteriosclerotic heart 
disease, compensated Class III with moderate coronary 
insufficiency, progressive.  MET assessment would be 4.  He 
also opined that the heart disease was a secondary 
manifestation of his diabetes mellitus.  

In July 2002, the veteran presented for a VA heart 
examination.  The examiner commented that the May 2002 VA 
examiner's diagnosis was based solely on the veteran's 
history.  Upon examination, the veteran denied any history of 
being diagnosed as having hypertension or a cholesterol 
problems.  As to his chest symptoms, the veteran stated that 
he only experienced chest tightness if he had to exert 
himself.  Upon physical examination, the veteran's lungs were 
clear and his heart rate was regular, without murmurs.  The 
electrocardiogram revealed a normal sinus rhythm and voltage 
criteria for left ventricular hypertrophy.  There was ST and 
marked T wave abnormality, considered anterolateral ischemia.  
The veteran's cardiomediastinal silhouette was within normal 
limits.  There was no confluent infiltrate, effusion, or 
pneumothorax.  The examiner noted that the veteran claimed to 
have arteriosclerotic heat disease, but the examiner noted 
that there was no evidence of such a diagnosis in the record.  
The examiner also commented  that if the veteran had been 
diagnosed as having arteriosclerotic heart disease, it was 
less than likely secondary to his service-connected diabetes 
mellitus, because there was no other medical evidence of 
record of complications of his diabetes mellitus.  

The record contains a May 2002 cardiac catherization report, 
which is also silent as to a diagnosis of arteriosclerotic 
heart disease.  The veteran presented with symptoms of 
dyspnea and a history of hypertension.  The cardiac 
catheterization revealed no evidence of intracardiac 
calcification and a normal coronary angiography.  The left 
ventriculogram revealed a mild anterior apical hypokinesis, 
with the rest of the myocardial moving normally.  Ejection 
fraction was approximately 70 percent; there was also a 2+ 
mitral insufficiency.  The examiner commented that it was a 
normal coronary arteriogram; normal left and right heart 
hemodynamics; and normal cardiac output.  


II. Laws and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as 
arteriosclerosis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis

The veteran seeks service connection for arteriosclerotic 
heart disease.  A review of the aforementioned medical 
evidence of record reveals that service connection for 
arteriosclerotic heart disease is not warranted because there 
is no evidence of a current diagnosis of such a disorder.

The veteran's claims folder contains copies of his service 
medical records that testify to the fact that he complained 
of chest pain in April 1969, however, while in service no 
conclusive diagnosis of arteriosclerotic heart disease was 
ever issued.  Moreover, the February 1970 discharge 
examination is silent as to diagnosis of arteriosclerotic 
heart disease and the veteran did not note complaints of  
pain or pressure in the chest.  Additionally, post-service VA 
and private treatment records are silent as to a current 
diagnosis of arteriosclerotic heart disease, the first 
requirement for establishing service connection.  38 C.F.R. § 
3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(a service connection claim requires evidence of a current 
disability).  

With respect to the diagnosis and opinion of the VA physician 
rendered in May 2002, at which time the examiner diagnosed 
the veteran as having arteriosclerotic heart disease 
secondary to his diabetes mellitus.  His opinion was based 
solely on the veteran's history.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Moreover, in July 2002, a VA heart examiner was unable to 
diagnose the veteran as having arteriosclerotic heart 
disease, and he noted that although the veteran claimed to 
have arteriosclerotic disease, there was no evidence of such 
in the record.  Additionally, if the veteran had a diagnosis 
of arteriosclerotic heart disease, it was less than likely 
secondary to his service-connected diabetes mellitus, because 
there was no other medical evidence of record of 
complications related to his diabetes mellitus.  

The Board has considered the veteran's lay contentions that 
he currently has arteriosclerotic heart disease that is 
related to his period of service, specifically his service-
connected diabetes mellitus.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of arteriosclerotic 
heart disease.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for arteriosclerotic heart disease.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


